COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Humphreys and Friedman
UNPUBLISHED


              Argued at Lexington, Virginia


              JOEY DEWAYNE ROACH
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 0921-21-3                              CHIEF JUDGE MARLA GRAFF DECKER
                                                                                  JULY 19, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                                              Timothy W. Allen, Judge

                               Joseph A. Sanzone (Sanzone & Baker, L.L.P., on brief), for
                               appellant.

                               Leah A. Darron, Senior Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     Joey Dewayne Roach appeals his two convictions for receiving stolen property in violation

              of Code § 18.2-108. The appellant contends that the trial court erred in finding the evidence

              sufficient to support the convictions. He also argues that the trial court erred in admitting testimony

              pertaining to the value of the stolen items. For the reasons that follow, we affirm the convictions.

                                                      I. BACKGROUND1

                     On November 1, 2019, Officer Michael Morris of the Virginia Department of Wildlife

              Resources went to a farm in Pittsylvania County owned by the appellant’s father to investigate

              the theft of two motorboats. Bedie Bailey had purchased the boats, a 1990 Chaparral and a 1986



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       In accordance with familiar principles of appellate review, the facts are recited in the
              light most favorable to the Commonwealth, as the prevailing party at trial. See Sarka v.
              Commonwealth, 73 Va. App. 56, 59 (2021); Clanton v. Commonwealth, 53 Va. App. 561, 564
              (2009) (en banc).
Glassport, in the mid-1990s for over $5,000 each. In the summer of 2019, Bailey kept the boats

at his parents’ lake house in Pittsylvania County and used them over the course of the summer.

He discovered the boats were missing in October 2019. Bailey did not know the appellant or give

him permission to take or use his boats or boat trailers.

        When Officer Morris arrived at the Roach farm, he saw the stolen Glassport hitched to a

white Ford pickup truck. The appellant was at the farm and told Morris that the truck was his.

He said that Marvin Layne had brought two motorboats to the farm six months before and said

he needed a place to store them. The appellant also stated that he had learned “a few days prior”

that the boats were stolen and told Layne to remove them. According to the appellant, Layne

had moved the Chaparral from the premises to an unknown location earlier that day and wanted

Roach to “haul” the Glassport for him.

        After talking with Layne on November 2, 2019, the next day, Morris met with the

appellant again on November 3, 2019. During this meeting, the appellant told Morris that both

boats had been at the farm for about two months and he, not Layne, had moved the Chaparral

from the farm and “dump[ed]” it. Later on November 3, the appellant telephoned Morris and

requested another meeting because he had not been “completely truthful” about the boat thefts.

When they met the next day, the appellant told Officer Morris that Billy Barbour and Brian Dove

had stolen the boats and brought them to the farm. He also said that Barbour and Dove had used

the Chaparral’s boat trailer to steal another boat.

        At his trial, the appellant testified that the white Ford truck “belonged to the farm,” rather

than to him. He said that Dove was a laborer at the farm and had been there on November 1,

2019, “moving the boats around” before Morris arrived. The appellant claimed he did not know

the boats were stolen until Morris arrested him. He testified that Morris asked him to find out

who brought the boats to the farm. The appellant said that he knew Dove had brought the boats

                                                  -2-
but had “mixed up” Layne and Dove when he initially told Morris that Layne was responsible for

the boats. He denied dumping any boats. He acknowledged, however, that he sometimes

removed “stuff” from the farm property that people had “drop[ped] off” there. The appellant

admitted that he was a convicted felon.

       Both motorboats and trailers were returned to Bailey. He testified that he bought the boats

in the “mid-90s.”2 He stated that he paid over $5,000 for each boat. Over the appellant’s objection,

Bailey testified that he would have sold the Chaparral on November 1, 2019, for over $5,000,

“certainly” more than $500. He also testified that he would have sold the Glassport for “well over

$500.” Morris testified that the boats did not appear to have been used recently or to be in good

condition.

       The appellant argued that the trial court should not have considered Bailey’s testimony

regarding the price at which he would have sold the boats as evidence of their value. He also

contended that the owner’s value estimation was “impossible for a boat bought thirty years ago.” In

addition, the appellant challenged the sufficiency of the evidence to establish any connection

between him and the theft of the boats or that he possessed the boats.

       The trial court accepted Bailey’s testimony as evidence of the value of the boats. It

concluded that the appellant’s testimony was not credible because he had made several

contradictory statements to Officer Morris and then at trial. Accordingly, the court found the

appellant guilty of receiving stolen property in excess of $500.3




       2
         The Commonwealth entered photographs of the Glassport into evidence, but there were
none of the Chaparral.
       3
         The appellant had been charged with grand larceny of the boats, but the trial court
granted the appellant’s motion to strike the grand larceny charge and found him guilty of the
lesser-included offense of receiving stolen property.
                                                -3-
                                            II. ANALYSIS

                                    A. Sufficiency of the Evidence

        The appellant contends that the evidence was insufficient to support the convictions for

receiving stolen property. Primarily, he argues that merely “removing abandoned property from his

father’s farm” did not show “ownership or control” of the boats.

        “When considering the sufficiency of the evidence, an appellate court views the evidence ‘in

the light most favorable to the Commonwealth, the prevailing party below.’” Williams v.

Commonwealth, 71 Va. App. 462, 483 (2020) (quoting Smallwood v. Commonwealth, 278 Va. 625,

629 (2009)). This standard requires the Court to “discard the evidence of the accused in conflict

with that of the Commonwealth, and regard as true all the credible evidence favorable to the

Commonwealth and all fair inferences to be drawn [from that evidence].” Bagley v.

Commonwealth, 73 Va. App. 1, 26 (2021) (alteration in original) (quoting Cooper v.

Commonwealth, 54 Va. App. 558, 562 (2009)).

        On appeal, “[t]he judgment of the trial court is presumed correct and will not be disturbed

unless it is plainly wrong or without evidence to support it.” McGowan v. Commonwealth, 72

Va. App. 513, 521 (2020) (quoting Smith v. Commonwealth, 296 Va. 450, 460 (2018)). The

appellate court “does not ask itself whether it believes that the evidence at the trial established guilt

beyond a reasonable doubt.” Id. (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)).

“Instead, we ask only ‘whether any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.’” Id. (quoting Secret, 296 Va. at 228). “If there is

evidentiary support for the conviction, ‘the reviewing court is not permitted to substitute its own

judgment, even if its opinion might differ from the conclusions reached by the finder of fact at

the trial.’” Id. (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)).




                                                   -4-
        In addition, determining witness credibility “is within the exclusive province of the [fact

finder], which has the unique opportunity to observe the demeanor of the witnesses as they testify.”

Dalton v. Commonwealth, 64 Va. App. 512, 525 (2015) (quoting Lea v. Commonwealth, 16

Va. App. 300, 304 (1993)). The trier of fact “[i]s free to believe or disbelieve, in part or in whole,

the testimony of any witness.” Bazemore v. Commonwealth, 42 Va. App. 203, 213 (2004) (en

banc); see Rollston v. Commonwealth, 11 Va. App. 535, 547 (1991). Further, “[i]n its role of

judging witness credibility, the fact finder is entitled to disbelieve the self-serving testimony of the

accused and to conclude that the accused is lying to conceal his guilt.” Flanagan v.

Commonwealth, 58 Va. App. 681, 702 (2011) (quoting Marable v. Commonwealth, 27 Va. App.

505, 509-10 (1998)). “When ‘credibility issues [have been] resolved by the [trial court as trier of

fact] in favor of the Commonwealth, those findings will not be disturbed on appeal unless plainly

wrong.’” Towler v. Commonwealth, 59 Va. App. 284, 291 (2011) (first alteration in original)

(quoting Corvin v. Commonwealth, 13 Va. App. 296, 299 (1991)). “These principles apply . . .

to bench trials no differently than to jury trials.” Vasquez v. Commonwealth, 291 Va. 232, 249

(2016) (alteration in original).

        It is under this standard of review that we consider the appellant’s challenge to the

sufficiency of the evidence supporting his convictions for receiving stolen property. Code

§ 18.2-108(A) states that “[i]f any person buys or receives from another person, or aids in

concealing, any stolen goods or other thing, knowing the same to have been stolen, he shall be

deemed guilty of larceny thereof, and may be proceeded against, although the principal offender is

not convicted.” A conviction under Code § 18.2-108 requires proof that property “was

(1) previously stolen by another, and (2) received by [the] defendant, (3) with knowledge of the

theft, and (4) a dishonest intent.” Shaver v. Commonwealth, 30 Va. App. 789, 800 (1999)

(quoting Bynum v. Commonwealth, 23 Va. App. 412, 419 (1996)). Guilty knowledge “is

                                                  -5-
sufficiently shown if the circumstances proven are such as must have made or caused the

recipient of stolen goods to believe they were stolen.” Id. at 800-01 (quoting Reaves v.

Commonwealth, 192 Va. 443, 451 (1951)). Significantly, “[b]ecause larceny is a continuing

offense, anyone who knows that personal property is stolen and assists in its transportation or

disposition is guilty of larceny.” Williams v. Commonwealth, 56 Va. App. 638, 643 (2010) (quoting

Hampton v. Commonwealth, 32 Va. App. 644, 650-51 (2000)).

        The appellant contends that the evidence did not prove he possessed the stolen boats.

“Possession may be actual or constructive.” Bagley, 73 Va. App. at 27. “[T]he issue of

constructive possession ‘is largely a factual one.’” Smallwood, 278 Va. at 631 (quoting Ritter v.

Commonwealth, 210 Va. 732, 743 (1970)). To prove constructive possession, the Commonwealth

must “present evidence of acts, statements, or conduct by the defendant or other facts and

circumstances proving that the defendant was aware of the presence and character of the [property]

and that the [property] was subject to his dominion and control.” Id. at 630 (quoting Bolden v.

Commonwealth, 275 Va. 144, 148 (2008)). “A person’s ownership or occupancy of premises on

which the subject item is found, proximity to the item, and statements or conduct concerning the

location of the item are probative factors to be considered in determining whether the totality of the

circumstances supports a finding of possession.” Hall v. Commonwealth, 69 Va. App. 437, 448

(2018) (quoting Wright v. Commonwealth, 53 Va. App. 266, 274 (2009)).

        In this case, the appellant’s ever-changing and contradictory statements, in conjunction with

other evidence, proved he possessed the two stolen boats. The appellant was present at the farm on

November 1, 2019, when Officer Morris saw the Glassport there. The boat was hitched to a white

Ford pickup truck, which the appellant initially claimed as his truck. At first, the appellant said that

Layne brought the Glassport to the farm to store it six months earlier, well before the boats were

missing. He suggested that Layne had wanted him to “haul” it away. He told Officer Morris during

                                                  -6-
their first encounter that he had learned the boats were stolen “a few days” before Morris’s visit.

Two days later, the appellant told Morris the boats had been at the farm for only two months, not six

months. In contrast to the appellant’s initial statement that Layne moved the Chaparral from the

farm, he told Officer Morris at their second meeting that he had moved the Chaparral and

“dump[ed]” it. On the same day as the second meeting, the appellant requested a third meeting with

Morris because he had not been “completely truthful” with him. At that meeting, the appellant gave

Morris yet another account of the events and circumstances. He said that Barbour and Dove, not

Layne, stole the boats and brought them to the farm. At trial, however, the appellant told yet a

different version of events. He testified that the white Ford truck belonged to the farm and he had

not known the boats were stolen until after he was arrested.

        The trial court found that there was “no doubt” the appellant knew the boats were stolen

when he initially gave Morris misleading information about them. The court specifically found

that portions of the appellant’s testimony were incredible. The appellant’s knowledge that the

boats were stolen, his proximity to the stolen boats at his father’s farm, his inconsistent statements

to Officer Morris and at trial, and his actions in moving the Chaparral to another location and

preparing to move the Glassport away from the farm, sufficiently proved that he knowingly

possessed the stolen boats and exercised dominion and control over them as he aided in concealing

them. See Hall, 69 Va. App. at 449-50 (holding that where the defendant denied at trial that she had

made inculpatory statements to a police officer, “the totality of the circumstances” sufficiently

proved that the defendant, a convicted felon, was guilty of possessing a firearm).

        Proof that the appellant was in possession of the recently stolen boats “constituted prima

facie evidence that [he] received the stolen goods with guilty knowledge and cast upon him the

burden of going forward with evidence in explanation.” Roberts v. Commonwealth, 230 Va. 264,

271 (1985). Although the appellant offered an explanation at trial, the trial court did not find him to

                                                  -7-
be credible, largely because his version of events changed four times. A “false or evasive account is

a circumstance, similar to flight from a crime scene, that a fact-finder may properly consider as

evidence of guilty knowledge.” Covil v. Commonwealth, 268 Va. 692, 696 (2004). The trial court

reasonably relied on the discrepancies in appellant’s various statements in inferring the appellant’s

guilty knowledge. See Parham v. Commonwealth, 64 Va. App. 560, 567 (2015); see also Roberts,

230 Va. at 272 (holding that where the trier of fact rejected the defendant’s hypothesis of innocence

as unreasonable, the evidence was sufficient to support a conviction for possession of recently

stolen goods); Bynum, 23 Va. App. at 420 (affirming conviction for receipt of stolen property where

the record established that the defendant was found in possession of a stolen vehicle within hours of

its theft and denied any connection to the car, but later admitted that he had exchanged drugs for the

car). This, along with the other evidence, provided a sufficient basis for the factual findings.

        Based on the record before us, we hold that the evidence was sufficient to prove beyond a

reasonable doubt that the appellant constructively possessed the stolen boats.

                                    B. Admissibility of Evidence

        The appellant argues that the trial court erred “by allowing improper and inadmissible

testimony concerning the value of the property.” He contends that “[v]alue in a larceny case can

never be established” solely by the owner’s testimony regarding the price at which he would have

sold the boats on the day they were stolen.

        “Decisions regarding the admissibility of evidence ‘lie within the trial court’s sound

discretion and will not be disturbed on appeal absent an abuse of discretion.’” Blankenship v.

Commonwealth, 69 Va. App. 692, 697 (2019) (quoting Michels v. Commonwealth, 47 Va. App.

461, 465 (2006)). The legal parameters of the abuse of discretion standard are well defined. An

abuse of discretion can occur if the trial court fails “to consider a relevant factor that should have

been given significant weight,” attaches “significant weight to an irrelevant or improper factor,”

                                                 -8-
or “commits a clear error of judgment” when considering the appropriate factors. Fields v.

Commonwealth, 73 Va. App. 652, 672 (2021). In addition, “by definition,” a trial court “abuses

its discretion when it makes an error of law.” Coffman v. Commonwealth, 67 Va. App. 163, 166

(2017) (quoting Commonwealth v. Greer, 63 Va. App. 561, 568 (2014)). However, an abuse of

discretion does not occur if reasonable jurists could differ about the correct result. See Fields, 73

Va. App. at 672. Consequently, a trial court’s “ruling will not be reversed simply because an

appellate court” may disagree. Thomas v. Commonwealth, 44 Va. App. 741, 753, adopted upon

reh’g en banc, 45 Va. App. 811 (2005).

       Receiving stolen goods is a larceny offense. Code § 18.2-108(A). As such, it constitutes

grand larceny if the value of the stolen item is over a certain amount. See Code § 18.2-95;

Spratley v. Commonwealth, 298 Va. 187, 194 (2019). Relevant here, the threshold for grand

larceny was $500 in 2019 when the motorboat thefts occurred. See 2018 Va. Acts Chs. 764 &

765 (amending Code § 18.2-95). “Where the value of a thing ‘determines the grade of the offense,

the value must be alleged and the Commonwealth must prove the value to be the statutory

amount.’” Otey v. Commonwealth, 71 Va. App. 792, 800 (2020) (quoting Dimaio v.

Commonwealth, 46 Va. App. 755, 763 (2005)).

       To this end, the Commonwealth introduced testimony from the owner about the boats’

value. Bailey testified that he paid over $5,000 for each boat. When the prosecutor asked at

what price Bailey would have sold the Chaparral on November 1, 2019, defense counsel

objected. Counsel asserted that the price for which Bailey would have sold the boat was

“speculation on value” and was not “a proper basis” for establishing that element. The trial court

overruled the objection. Bailey then said that he was “not sure” of the NADA book value for the

boat but “it would have been a substantial amount . . . over $5,000,” and “certainly” would have




                                                -9-
been over $500. Bailey also testified that he would have sold the Glassport on November 1,

2019, for “well over $500.”

       The value of a stolen item is based on its value when the theft occurred, and “the original

purchase price may be admitted as evidence of its current value.” Parker v. Commonwealth, 254

Va. 118, 121 (1997). “In determining the value of stolen property: [t]he test is market value, and

particularly retail value.” Spratley, 298 Va. at 195 (quoting Robinson v. Commonwealth, 258 Va. 3,

5 (1999)). “[F]air market value is the price property will bring when offered for sale by a seller who

desires but is not obliged to sell and bought by a buyer under no necessity of purchasing.” Id.

(quoting Robinson, 258 Va. at 5-6).

       Critical here is that “[i]t is generally recognized that the opinion testimony of the owner

of property, because of his relationship as owner, is competent and admissible on the question of

the value of such property, regardless of his knowledge of property values.” Otey, 71 Va. App.

at 800 (quoting King v. King, 40 Va. App. 200, 212 (2003)); see Parker, 254 Va. at 121 (stating

that an owner’s opinion testimony on the value of a stolen item “is competent and admissible on

the issue of the [item’s] value”). In addition, the Commonwealth does not need to prove that the

owner “was acquainted with the market value of such property or . . . is an expert on value[].”

Otey, 71 Va. App. at 800-01 (quoting King, 40 Va. App. at 212). Simply the status as owner of

the stolen property renders a witness qualified to estimate the value of the item or items. Id. at

801.

       Relying on Walls v. Commonwealth, 248 Va. 480 (1994), the appellant argues that the

price at which Bailey testified he would have sold each boat was not admissible evidence of the

boats’ value. He contends the “exact question” the prosecutor asked Bailey was rejected in

Walls. However, Walls is not instructive here. The basis for reversal in Walls was not the

question itself but the lack of foundation for the witness’s response. The witness in Walls was an

                                                - 10 -
employee of the company from which two television sets had been stolen. See id. at 482-83.

The witness was neither the owner of the property at issue nor was he sufficiently familiar with

the property to qualify as an expert on its value. See id. Consequently, Walls differs

significantly from the appellant’s case because Bailey was the owner of the stolen motorboats.

       Bailey was the boat owner, and consequently the trial court did not abuse its discretion in

allowing his testimony as evidence of the value of the boats at the time of the offense. See Otey,

71 Va. App. at 800-01 (holding that evidence of value was sufficiently proved where the

vehicle’s owner testified that he estimated the vehicle’s value to be $5,000).

       To the extent that the appellant also challenges the sufficiency of the evidence to prove

that each boat’s value exceeded $500, we turn to examine the record. Bailey testified that

although he was “not sure” of the “NADA book value” of the Chapparal, he thought that it would

have been a substantial amount, over $5,000, and was certain that it was more than $500. He also

testified that he “would [] have” sold the Glassport for “well over” $500. Bailey testified that he

paid over $5,000 for each boat in the 1990s. The trial court heard this testimony and had a

photograph of one of the boats before it. The court was permitted to consider this evidence, and

it had sufficient evidence before it to determine that the value of each boat exceeded $500. See

id.

                                        III. CONCLUSION

       The evidence is sufficient to support the convictions, and the trial court did not abuse its

discretion by admitting Bailey’s testimony as evidence on the value of the stolen boats. Thus, we

affirm the appellant’s convictions for receiving stolen property.

                                                                                              Affirmed.




                                                - 11 -